     Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

EQUAL EMPLOYMENT OPPORTUNITY                          )
COMMISSION,                                           )
             Plaintiff,                               )
                                                      ) Case No. 2:19-cv-02540-DDC
v.                                                    )
                                                      )
UNIVERSITY OF KANSAS,                                 )
                                                      )
                       Defendant.                     )

                                      CONSENT DECREE

        I.     Plaintiff Equal Employment Opportunity Commission ("the EEOC") instituted this

action against Defendant University of Kansas ("KU") to enforce provisions of the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (ADEA). In its Complaint, the EEOC

atleges that KU violated Section 623(d) of the ADEA by terminating Jeffrey Thomas in retaliation

for reporting age discrimination in hiring in the Information Resources Department at the

University of Kansas Medical Center ("KUMC"). KU and KUMC deny all such allegations.

        2.     The EEOC and KU, having negotiated in good faith and with a desire to resolve the

instant controversy without the further expense, delay, and burden of litigation, have jointly

proposed this Consent Decree.

        3.     Nothing in this Decree constitutes an admission by any party as to the claims and/or

defenses of any other party.

        4.     This Decree fully and finally resolves all matters in controversy in this lawsuit

between the Parties.

        5.     The terms of this Decree arc an adequate, reasonable, equitable and just settlement

of the lawsuit. Additionally, the rights of the Parties and Jeffrey Thomas are adequately protected

and the public interest served by entry and enforcement of this Decree.
   Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 2 of 13




        6.        The Parties agree to the jurisdiction of this Court over the Parties and the subject

matter of this action.

        7.        It is the finding of this Court, made on the pleadings and on the record as a whole

and upon agreement of the parties, that: (i) this Court has jurisdiction over the parties and the

subject matter of this action, (ii) the requirements of the ADEA will be carried out by the

implementation of this Decree, (iii) this Decree is intended to and does resolve all matters in

controversy in this lawsuit among the parties, and (iv) the terms of this Decree constitute a fair and

equitable settlement of all issues in this lawsuit.

        THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

GENERAL PROVISIONS

        8.        The tenns of this Decree are binding upon KU's present and future employees,

directors, officers, managers, and agents.

        9.        This Decree shall remain in effect for three years from the date of entry and may

be extended by the Court upon a showing of good cause. This Court shall retain jurisdiction over

this matter for purposes of compliance.

        l O.      All certifications, notices, reports, and other information reg uired to be submitted

to the EEOC under this Decree shall be submitted by email to: EEOC-SLDO-decrcc-

monitoring@eeoc.gov.

        11.       By entering into this Decree, the parties intend to resolve only the charge of

discrimination (EEOC Charge number 563-2015~00207) that created the procedural foundation

for this suit and the claims the EEOC brought in this suit. No pending or future charges are affected

by this Decree.




                                                   2
   Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 3 of 13




        12.    At any time during the term of this Decree, the EEOC may petition the Court to

enforce any tenn of this Decree. However, if the EEOC believes KU or KUMC has failed to

comply with any provision of the Decree, the EEOC will give KU notice (through its attorney of

record) and twenty (20) days from the date of notice to provide EEOC with written evidence of

compliance before seeking relief from the Court. Should the Court determine that KU or KUMC

has not complied with any term of this Decree, the Court shall grant appropriate relief.

        13.    Each party shall bear its own costs and fees.

INJUNCTIVE RELIEF

        14.    KU shall not engage in any employment practice which unlawfully discriminates

or retaliates against an employee or applicant under the ADEA, including but not limited to taking

any adverse employment action against an employee or applicant who makes a complaint or charge

of age discrimination, gives testimony or participates in any manner in any investigation,

proceeding, or hearing, or engages in any other protected activity under the ADEA.

       15.     KU shall not discriminate against applicants or employees based on age in any

aspect of employment, including hiring, job assignment, promotion, training, discharge or any

other terms, conditions or privileges of employment, nor will it retaliate against any employee or

applicant for engaging in protected activity or for receiving payment under this Decree.

CHARGING PARTY RELIEF

       16.     Within fifteen (15) days of entry of this Decree and receipt by KUMC of a W-9 for

Jeffrey Thomas, KUMC shall pay the gross sum of One Hundred Forty-four Thousand dollars

($144,000) to Jeffrey Thomas by check sent via certified mail to Thomas at an address provided

by the EEOC, with Seventy-two Thousand dollars ($72,000) designated as backpay and Seventy-




                                                3
   Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 4 of 13




two Thousand dollars ($72,000) designated as liquidated damages and with an itemized statement

setting forth the amounts paid and any deductions made.

        17.    KUM~ shall deduct only the employee's share of FUTA, FICA, and applicable

federal, state, and local tax withholdings in accordance with Thomas's most recent IRS Form W-

4 on file with KUMC from the amount designated as backpay and shall make no deductions from

the amount designated as liquidated damages.

        18.    No later than January 31, 2021, KUMC shall cause to be issued to Thomas an IRS

Form W-2 for the designated backpay amount and an IRS Form 1099 for the designated non-

backpay amount.

        19.    In the event of non-payment, it is acknowledged that the monetary relief set forth

in this Decree is a debt owed to and collectible by the United States or its proxy, notwithstanding

that Thomas is the ultimate beneficiary of this relief.

       20.     KU will not condition the receipt of individual relief upon Jeffrey Thomas's

agreement to: (a) maintain as confidential the terms of this Decree or the facts and/or allegations

of this case; (b) waive his statutory right to file a charge with any governmental agency; (c) refrain

from applying for employment with KU or KUMC; (d) agree to a non-disparagement agreement;

(e) execute a general release of claims; or (J) any other terms or conditions not explicitly stated in

this Decree.

       21.     Within ten (10) days of entry ofthis Decree, KUMC shall ensure that Thomas's

personnel file and the HR electronic system reflect that Thomas voluntarily resigned from

employment.

       22.     Within ten ( I0) days of entry of this Decree, KU will mail a letter of reference, in

the fonn attached as Exhibit 1, to Thomas. KU will direct KUMC's Information Resources



                                                  4
  Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 5 of 13




supervisors and managers to immediately forward all requests for references concerning Jeffrey

Thomas to the Director of KUMC's Human Resources Department for response, except those

requests received by individuals whose names the EEOC has provided to KUMC. The HR Director

will provide only the dates of employment, positions held, and the other information in the letter

of reference attached as Exhibit 1. KUMC will instruct its Information Resources managers,

supervisors, and Human Resources employees to not make any negative statements to any entity

or individual, including potential employers, concerning Jeffrey Thomas.

POLICIES & TRAINING

       23.     Within twenty (20) days of entry of this Decree, KU shall adopt or maintain policies

and practices for KUMC that:

              a. specifically prohibit age discrimination in employment and retaliation against

                   any employee or applicant who reports possible discrimination;

              b. explicitly state KUMC's commitment to not retaliate against any individual

                   who reports prohibited conduct;

              c. explicitly state every employee's obligation to comply with these policies;

              d. identify a minimum of two separate routes for employees to report possible

                   discrimination, harassment, and retaliation;

              e. require that all supervisors, managers, and HR employees promptly report

                   complaints of discrimination, harassment or retaliation to KUMC's Equal

                   Opportunity Office;

              f.   require KUMC's Equal Opportunity Office to conduct prompt, impartial, and

                   thorough investigations of alleged discrimination, harassment, and retaliation




                                                5
   Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 6 of 13




                   and to communicate the results of such investigations to the person(s) who

                   made the report and others as appropriate;

               g. hold accountable supervisory and management employees who have

                   knowledge of discriminatory, harassing or retaliatory conduct and who fail to

                   report it; and

               h. provide for disciplinary action, up to and including termination, for any

                   employee who fails to comply with KUMC's policies prohibiting

                   discrimination, harassment and retaliation.

       24.     Within thirty (30) days of entry of this Decree and annually thereafter for the

duration of this Decree, KU shall issue a written reminder to all KUMC employees regarding the

university's policies prohibiting discrimination, harassment, and retaliation, as described in

paragraph 23 above.

       25.     Beginning thirty (30) days after entry of this Decree and for the duration of this

Decree, KUMC shall provide a copy of the policies described in paragraph 23 above to all newly

hired KUMC employees within twenty days of hire.

       26.     Within three hundred sixty (360) days of entry of this Decree and annually

thereafter for the duration of this Decree, KUMC shall issue to every supervisory, managerial,

Human Resources, and Equal Opportunity Office employee the university's policies prohibiting

discrimination, harassment, and retaliation, as described in paragraph 23 above.

       27.     Within three hundred sixty (360) days of entry of this Decree and annually

thereafter for the duration of this Decree, KUMC shall require every supervisory, managerial,

Human Resources, and Equal Opportunity Office employee to affirm receipt of the policies

described in paragraph 23 above and acknowledge that discriminatory and retaliatory conduct is



                                                6
   Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 7 of 13




unacceptable, will not be tolerated, and that KUMC will take prompt and appropriate remedial

action to effectively address any violations of the Nondiscrimination, Equal Employment

Opportunity and Amnnative Action policy. KUMC shall retain each signed statement in the

personnd file of the employee who signed it for a period of at least three years.

        28.    Beginning three hundred sixty (360) days after entry of this Decree and for the

duration of this Decree, KUMC shall require every newly hired supervisory, managerial, Human

Resources, and Equal Opportunity Office employee within twenty days of hire to affirm receipt of

the policies described in paragraph 23 above and acknowledge that discriminatory and retaliatory

conduct is unacceptable, will not be tolerated, and that KUMC will take prompt and appropriate

remedial action to effectively address any violations of the Nondiscrimination, Equal Employment

Opportunity and Affirmative Action policy. KUMC shall retain each signed statement in the

personnel file of the employee who signed it for a period of at least three years.

       29.     As part of KUMC's compliance training in or around October 2020 and annually

thereafter for the duration of this Decree, KUMC shall provide mandatory training to all KUMC

employees regarding their rights and responsibilities under the policies described in paragraph 23

above and including:

               a. examples of prohibited age discrimination and retaliation;

               b. an explanation of the process for reporting prohibited conduct;

               c. the responsibility of supervisors and management employees to report possible

                   age discrimination and retaliation;

               d. a description of the potential consequences for engaging in prohibited conduct;

                   and




                                                 7
   Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 8 of 13




               e. KUMC's commitment to enforcing its policies prohibiting discrimination,

                   harassment, and retaliation.

        30.    No later than three (3) months prior t-0 implementation of the training required by

paragraph 29 above, KUMC shall provide EEOC with copies of the materials/modules it intends

to use in compliance with paragraph 29 above and a deadline by which comments are needed.

KUMC shall give the EEOC no less than 30 days to review the materials/modules and provide

comments to KUMC.

        31.    Within three hundred sixty (360) days of entry of this Decree and annually

thereafter for the duration of this Decree, KUMC shall provide additional training to its

supervisory, managerial, Human Resources, and Equal Opportunity Office employees regarding:

               a. their specific obligation to prevent and report age discrimination and retaliation;

               b. best practices for preventing age discrimination and retaliation; and

               c. review of the process for investigating reports of possible age discrimination

                   and retaliation.

       32.     KUMC shall track each employee's completion of the training described m

paragraphs 29 and 3 I and shall maintain those records for the term of this Decree.

NOTICE POSTING

       33.     Within ten (I 0) days of entry of this Decree, KUMC's Executive Vice Chancellor

shall sign the Notice to Employees attached as Exhibit 2 and post the Notice on the Information

Resources and Human Resources bulletin boards at KUMC and shall ensure the notice remains

posted and is not defaced for the term of this Decree.

MONITORING, RECORD-KEEPING & REPORTING

       34.     Within forty-five (45) days of entry of this Decree, KU shall certify to the EEOC



                                                  8
   Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 9 of 13




that it has complied with paragraphs 16, 21, 22, 23, 24, 25, and 33, including the dates and manner

of compliance and copies of all documents sent to Mr. Thomas in compliance with paragraphs 16

and 22 and all documents provided to employees or posted in compliance with paragraphs 24, 25,

and 33.

          35.   Within fifteen (15) days of the close of the annual training sessions or programs

required by paragraphs 29 and 31 of this Decree, KU shall report to the EEOC the dates and manner

in which the training was conducted, submit copies of all materials used or distributed as part of

the training, and certify that the training was provided to all employees required by the terms of

this Decree.

          36.   During the term of this Decree, KU shall maintain all records described in

paragraphs 34 and 35 of this Decree and the Equal Opportunity Office file and any appeal or

disciplinary documents related to any report or complaint by an employee (but not including

physicians, faculty, and student employees) of age discrimination or retaliation received by

KUMC's Equal Opportunity Office.

       37.      Within eighteen months of entry of this Decree and again at the conclusion of the

tenn of this Decree, KU shall notify the EEOC of each report or complaint by an employee (but

not including physicians, faculty, and student employees) of age discrimination or retaliation

received by KUMC's Equal Opportunity Office during the time period covered by each report as

specified in this paragraph. The notification shall include a summary of each report or complaint;

the date the report or complaint was received; a description of the actions taken by KUMC in

response to the report or complaint, including but not limited to investigatory and disciplinary

actions; the name, address, job title, telephone number, and last four digits of the social security

number (if known) of the individual(s) reported to be the subject of the discrimination or



                                                 9
 Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 10 of 13




retaliation. Upon request by the EEOC and five (5) business days' notice, KU shall provide

documents related to any report or complaint in the notification.

       38.     To ensure compliance with this Decree, upon five (5) business days' notice, KU

shall allow the EEOC access to conduct employee interviews and file reviews and copy documents

concerning such complaints.



IT IS SO ORDERED.

      March 11, 2020
DATE:------                                  s/ Daniel D. Crabtree
                                             HONORABLE DANIEL D. CRABTREE
                                             UNITED STATES DISTRICT JUDGE




                                               10
 Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 11 of 13




FOR PLAINTIFF EQUAL                 FOR DEFENDANT UNIVERSITY
EMPLOYMENT OPPORTUNITY              OF KANSAS:
COMMISSION:

SHARON FAST GUSTAFSON
General Counsel
                                    BRIAN A. WHITE
JAMES L. LEE                        Vice Chancellor for Legal Affairs
Deputy General Counsel              UNIVERSITY OF KANSAS

GWENDOLYN YOUNG REAMS
Assistant General Counsel           Isl Eric ./. Au(dengarten
                                    ERIC J. AUFDENGARTEN
Isl Andrea G. Baran                 Associate General Counsel
ANDREA G. BARAN                     UNIVERSITY OF KANSAS
Regional Attorney                   245 Strong Hall
                                    1450 Jayhawk Blvd.
C. FELIX MILLER                     Lawrence, KS 66045-7535
Supervisory Trial Attorney          (785) 864-7846 (telephone)
                                    eja@ku.edu
JENNIFER ARENDES
Trial Attorney
 EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION
St. Louis District Office
 1222 Spruce St., Room 8.100
St. Louis, MO 63103
(314) 539-7916 (telephone)
andre a.baran@eeoc.gov
felix.miller@eeoc.gov
jennifer.arendes@eeoc.gov
 Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 12 of 13



                                                              Exhibit 1



[Reference Letter on KU Letterhead]

roATE]

Dear Sir/Madam:

       This is a letter of reference for Jeffrey Thomas who was employed by the
University of Kansas Medical Center ("KUMC") from July 2004 to December 2014. In
2013, Mr. Thomas was promoted to the position of Associate Director of Customer
Service and supervised KUMC's Information Resources Department Service Desk
Operations. During his last two years of employment, Mr. Thomas received an award for
his performance as a supervisor. Please direct any inquiries regarding Mr. Thomas's
employment to the Director of KUMC's Human Resources Department at (913) 588-
5060.


                                              Sincerely,



                                              Robert D. Simari, M.D.
                                              Executive Vice Chancellor
                                                KU Medical Center




                                         12
 Case 2:19-cv-02540-DDC-GEB Document 11 Filed 03/12/20 Page 13 of 13


                                                    I Exhibit 2

                                   NOTICE

  Federal law and KU Medical Center policy prohibit discrimination against
    any employee or job applicant because of the individual's AGE. This
 includes hiring, promotion, discipline, firing, or other terms, conditions or
                         privileges of employment.

     Any employee or job applicant who reports age discrimination or
   retaliation or who participate in related investigations is PROTECTED
                          AGAINST RETALIATION.

 KU Medical Center shall comply with the law in all respects and shall not take
 any action against employees or applicants because they have exercised their
                            rights under the law.

 If you believe that you have been discriminated or retaliated against, you may
             contact KU Medical Cen~er's Equal Opportunity Office at
                            913-588-8011, 711 TTY or
                 Mail Stop 7004, 4330 Shawnee Mission Parkway
                               Fairway, KS 66205

                                      OR

               U.S. Equal Employment Opportunity Commission
                      Jennifer Arendes 314-539-7916 or
                          jennifer.arendes@eeoc.gov

For more information about YOUR RIGHTS and how to report discrimination or
               retaliation to the EEOC go to: www.eeoc.gov.




Date                    Executive Vice Chancellor, KU Medical Center




                                      13
